Appeal, as limited by appellant’s brief, from so much of an order of the Supreme Court, Nassau County, dated May 24, 1978, as dismissed appellant’s 26th cause of action, which seeks to impose liability against Charles J. Piluso on the basis of money lent, on the ground that it was time barred by the Virginia Statute of Limitations. Order affirmed insofar as appealed from, with $50 costs and disbursements. Special Term properly dismissed appellant’s 26th cause of action on the ground that it was time barred by the applicable Virginia Statute of Limitations. The affidavit of defendant Charles J. Piluso, alleged by plaintiff to be an acknowledgment of the debt, was not sufficient to start the Statute of Limitations running anew because (1) it did not admit liability for a debt presently due, and (2) it was made to someone other than the creditor and was not shown to have been made with the intent to benefit the debtor or influence the creditor (see Layman v Layman, 171 Va 317; Bickers v Pinnell, 199 Va 444). We have considered appellant’s other contentions and find them to be without merit. Hopkins, J. P., Damiani, Rabin and Mangano, JJ., concur.